DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, wherein GD is 
    PNG
    media_image1.png
    104
    132
    media_image1.png
    Greyscale
and GA is selected from the group consisting of (xii) B13-B20 in the reply filed on 11/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the moieties below but fails to recite what the dashed lines represent. Accordingly, it is unclear how to interpret the claimed structures.

    PNG
    media_image2.png
    139
    316
    media_image2.png
    Greyscale


The instant specification recites the dashed line represents a bond to a linker or an acceptor group GA (instant ¶ [0078]). For purposes of examination, the dashed lines will be interpreted as a bond to a linker or an acceptor group GA.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US 2015/0236274 A1 (“Hatakeyama”).
Regarding claims 1-10, 12-15, and 20, Hatakeyama teaches an organic EL element containing an oligomer of a polycyclic aromatic compound having plural structures that are each represented by the following general formula (1) (¶ [0012]-[0013]). The oligomer is used as the material for the light emitting layer, which is a layer disposed between electrodes in the organic EL element (¶ [0116]). 

    PNG
    media_image3.png
    183
    186
    media_image3.png
    Greyscale

The oligomer is preferably a dimer, which has two of the structures represented by general formula (1) (¶ [0023] and [0073]). Such compounds have high triplet excitation energy and a small difference between the triplet excited state and singlet excited state, and provide an excellent organic EL device (¶ [0012] and [0045]-[0046]).
Specific examples of general formula (1) include formula (1-1) and formula (1-159) (¶ [0078], pgs. 14 and 28).

    PNG
    media_image4.png
    166
    289
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    265
    390
    media_image5.png
    Greyscale

Hatakeyama fails to specifically teach an example of a dimer comprising formula (1-1) and formula (1-159).
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select formula (1-1) and formula (1-159) as the two structures of the dimer, because it would have been choosing specific structures represented by general formula (1) exemplified by Hatakeyama, which would have been a choice from a finite number of identified, predictable solutions of a dimer useful in the light emitting layer of the organic EL element of Hatakeyama and possessing the benefits taught by Hatakeyama.  One of ordinary skill in the art would have been motivated to produce additional dimers comprising structures represented by general formula (1) having the benefits taught by Hatakeyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hatakeyama fails to specifically teach where the structures of the dimer are joined together. However, Hatakeyama does teach bonds may occur on the center C atom on ring A, as shown in formula (1-68) below (pg. 21).

    PNG
    media_image6.png
    274
    318
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to bond formula (1-1) to formula (1-159) via the center C atom on ring A of formula (1-1), as shown in formula (1-68) above and highlighted below, because it would have been choosing from one of 1 of 11 places to form a bond on formula (1-1). 

    PNG
    media_image7.png
    177
    164
    media_image7.png
    Greyscale

Additionally, it would have been obvious to one of ordinary skill to bond formula (1-159) to formula (1-1) at a 1-position of a carbazole group of formula (1-159) (as highlighted below), because it would have been choosing from one of 1 of 25 places to form a bond on formula (1-159). 

    PNG
    media_image8.png
    259
    390
    media_image8.png
    Greyscale

These would have been choices from a finite number of identified, predictable solutions of a dimer useful in the organic EL element of Hatakeyama and possessing the benefits taught by Hatakeyama.  One of ordinary skill in the art would have been motivated to produce additional dimers comprising structures represented by general formula (1) having the benefits taught by Hatakeyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The resulting dimer of Hatakeyama has the same structure as the claimed Compound B62 (claim 14).

    PNG
    media_image9.png
    384
    356
    media_image9.png
    Greyscale

Per claims 3 and 12, each donor group GD comprises at least one moiety selected from carbazole and reads on the claimed group D3.
Per claims 4, 6, and 13, each acceptor group GA comprises at least one moiety selected from borane (see instant ¶ [0041]) and reads on the claimed group B13.
Per claim 7, Hatakeyama teaches the polycyclic aromatic compound exhibits thermally activated delayed fluorescence (¶ [0046]).
Per claim 8, Hatakeyama appears silent with respect to the donor group GD having primary HOMO localization and the acceptor group GA having primary LUMO localization not being next to each other.
The instant specification recites Compound B62 is an embodiment of a compound having the requirements listed in instant ¶ [0068]-[0069] (instant ¶ [0081] pg. 63). Additionally, in some embodiments, the donor group GD having primary HOMO localization and the acceptor group GA having primary LUMO localization are not next to each other (instant ¶ [0082]).  
Since Hatakeyama teaches Compound B62, the same structure as disclosed by the Applicant, the donor group GD having primary HOMO localization and the acceptor group GA having primary LUMO localization not being next to each other is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claims 9-10, the dimer reads on the claimed structure 
    PNG
    media_image10.png
    31
    319
    media_image10.png
    Greyscale
 wherein each L is a direct bond.
Per claim 20, the organic EL element can be a display apparatus or lighting apparatus, which can be a consumer product (¶ [0043]-[0044] and [0264]-[0269]). Thus, the limitation is met.
Regarding claim 11, Hatakeyama teaches the organic EL element comprising the dimer of formulas (1-1) and (1-159) as discussed above with respect to claim 1.
The dimer of formulas (1-1) and (1-159) fails to comprise a phenyl-carbazole donor group. However, Hatakeyama teaches examples of general formula (1) include formula (1-1) or (1-1021) (¶ [0078], pgs. 14 and 54).

    PNG
    media_image4.png
    166
    289
    media_image4.png
    Greyscale

    PNG
    media_image11.png
    254
    312
    media_image11.png
    Greyscale

Therefore, given the general formula and teachings of Hatakeyama, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute formula (1-1) with (1-1021), because Hatakeyama teaches the variable may suitably be selected as a structure of general formula (1).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified dimer would be useful as the dimer in the organic EL element of Hatakeyama and possess the benefits taught by Hatakeyama.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select formula (1-1021), because it would have been choosing a specific structure represented by general formula (1) exemplified by Hatakeyama, which would have been a choice from a finite number of identified, predictable solutions of a dimer useful in the light emitting layer of the organic EL element of Hatakeyama and possessing the benefits taught by Hatakeyama.  One of ordinary skill in the art would have been motivated to produce additional dimers comprising structures represented by general formula (1) having the benefits taught by Hatakeyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Hatakeyama fails to specifically teach where the formulas (1-1021) and (1-159) of the dimer are joined together. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to bond formula (1-1021) to formula (1-159) via the C atom (highlighted below) of the phenyl group of formula (1-1021), because it would have been choosing from one of 1 of 15 places to form a bond on formula (1-1021). 
 
    PNG
    media_image12.png
    254
    312
    media_image12.png
    Greyscale

Additionally, it would have been obvious to one of ordinary skill to bond formula (1-159) to formula (1-1021) at a 1-position of a carbazole group of formula (1-159) (as highlighted below), because it would have been choosing from one of 1 of 25 places to form a bond on formula (1-159). 

    PNG
    media_image8.png
    259
    390
    media_image8.png
    Greyscale

These would have been choices from a finite number of identified, predictable solutions of a dimer useful in the organic EL element of Hatakeyama and possessing the benefits taught by Hatakeyama.  One of ordinary skill in the art would have been motivated to produce additional dimers comprising structures represented by general formula (1) having the benefits taught by Hatakeyama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The resulting dimer has the structure below and reads on the claimed donor group.

    PNG
    media_image13.png
    560
    476
    media_image13.png
    Greyscale

Regarding claim 16, Hatakeyama teaches the organic EL element comprising the dimer of formulas (1-1) and (1-159) as discussed above with respect to claim 1. 
While Hatakeyama fails to specifically teach the dimer of formulas (1-1) and (1-159) is used as a host material, Hatakeyama does teach the oligomer of general formula (1) may be used as the host material of the light emitting layer (¶ [0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the dimer of formulas (1-1) and (1-159) in the light emitting layer as the host material, because one of ordinary skill in the art would reasonably have expected the elements of the dimer of formulas (1-1) and (1-159) and the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 17, Hatakeyama teaches the organic EL element comprising the dimer of formulas (1-1) and (1-159) as discussed above with respect to claim 15. 
Hatakeyama fails to teach an example of an organic EL element comprising the dimer of formulas (1-1) and (1-159) and a dopant material having a ligand of a claimed structure. However, Hatakeyama does teach examples of organic EL elements comprising oligomers of general formula (1) in which Ir(ppy)3 is used as the dopant material (Table 4 on pg. 183).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include Ir(ppy)3 in the light emitting layer as the dopant material, because one of ordinary skill in the art would reasonably have expected the elements of Ir(ppy)3 and the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Ir(ppy)3 has the structure shown on pg. 182 and reads on the claimed structure below.

    PNG
    media_image14.png
    231
    115
    media_image14.png
    Greyscale

Regarding claim 18, Hatakeyama teaches the organic EL element comprising the dimer of formulas (1-1) and (1-159) as discussed above with respect to claim 1. 
Hatekeyama fails to specifically teach the organic EL element comprising the dimer of formulas (1-1) and (1-159) also comprises an electron transport layer. However, Hatekeyama does teach an electron transport layer efficiently transports electrons injected from the negative electrode to the light emitting layer (¶ [0203]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an electron transport layer in the organic EL element, based on the teaching of Hateyama.  The motivation for doing so would have been to efficiently transport electrons from the negative electrode to the light emitting layer, as taught by Hatekeyama.
While Hatakeyama fails to specifically teach the dimer comprising formulas (1-1) and (1-159) is used as a transport material, Hatakeyama does teach the oligomer of general formula (1) may be used as the transport material of the electron transporting layer (¶ [0205]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the dimer of formulas (1-1) and (1-159) in the electron transport layer as the electron transport material, because one of ordinary skill in the art would reasonably have expected the elements of the dimer of formulas (1-1) and (1-159) and the electron transport layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 19, Hatakeyama teaches the organic EL element comprising the dimer of formulas (1-1) and (1-159) as discussed above with respect to claim 1. 
While Hatakeyama fails to specifically teach the dimer of formulas (1-1) and (1-159) is used as a dopant material, Hatakeyama does teach the oligomer of general formula (1) may be used
as the dopant material of the light emitting layer (¶ [0119]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the dimer of formulas (1-1) and (1-159) in the light emitting layer as the dopant material, because one of ordinary skill in the art would reasonably have expected the elements of the dimer of formulas (1-1) and (1-159) and the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/B.R.W./Examiner, Art Unit 1786